Citation Nr: 1228289	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability, to include residuals of left shoulder surgery performed at a Department of Veterans Affairs (VA) medical facility on March 8, 2005.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of use of the left arm, to include as the residual of left shoulder surgery performed at a VA medical facility on March 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971, with additional unverified active service of 3 years, 2 months, and 7 days.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision by the VA Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability and loss of use of left arm, to include as the residual of left shoulder surgery and were previously remanded by the Board in December 2009 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

The December 2009 Board remand indicated that the Veteran had discussed "at length" difficulties with his left shoulder since his March 2005 surgery.  Additionally, the Veteran expressed repeated frustration with his surgical outcome and indicated that he did not have therapy after his surgery.  He also indicated that he felt that VA cut off too much bone.   

In June 2010 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported that he injured his left shoulder when his right leg prosthesis buckled and he landed on his left shoulder.  He reported that an x-ray taken shortly thereafter was normal.  He reported that his shoulder kept getting worse, so a year later he had an MRI which revealed a torn rotator cuff.  After recording the Veteran's subjective complaints and examining him, the examiner opined that the Veteran's left shoulder and arm disorder were not caused by or a result of failure to provide an earlier MRI.  She opined that the evidence of record does not show treatment for a left shoulder in September 2003, as reported by the Veteran.  She restated the findings of a January 2005 progress note from Dr. Cherney that noted that rotator cuff tears are not always repairable.  She also restated that the September 2005 rating decision determined that the evidence does not show that the Veteran's disability was the result of the VA care, specifically, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA; nor was the proximate cause of disability an even not reasonably foreseeable.  She then noted that there was no new evidence in the Veteran's file to suggest otherwise.  

Upon review of the June 2010 medical opinion, the Board finds that an addendum opinion is needed.  It appears as though the medical opinion does not address the initial questions of additional disability (i.e., whether a disability is currently present that was not present prior to the March 8, 2005, VA surgery or the failure to provide an earlier MRI) and causation (i.e., whether the March 2005 VA surgery or the failure to provide an earlier MRI caused the Veteran additional disability).  

At this time, the Board also notes that while the medical reports addressing the March 2005 surgical procedure repeatedly note that the Veteran verbalized agreement with the surgical plans and that it was explained to him what was to be expected, a copy of the Veteran's signed informed consent is not of record.  Thus, to ensure complete compliance with the mandates of 38 C.F.R. §§ 3.361(d)(1)(i)(ii) and 17.32(d) (2011), the Board will order additional development in this regard as well.

In the April 2012 Appellant's Post Remand Brief, the Veteran's representative asserted that a remand was warranted because the VAMC's Quality Assurance Reports in reference to the Veteran's claim had not been obtained and associated with the record.  In this regard, the Board initially notes that it is not clear whether any such reports exist, and even if so, with some exceptions, records and documents created by VA as part of a quality assurance program are "confidential and privileged and may not be disclosed to any person or entity."  See 38 U.S.C.A. § 5705(a) (c), 7311.  Nonetheless, since the matter has been raised by the Veteran's representative an additional inquiry will be requested. 

Finally, since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 4, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the June 2010 VA examiner referenced a January 2005 progress note from Dr. Cherney.  A review of the file indicates that this record is not contained therein.  Upon remand, the Veteran should be asked to identify any other outstanding records pertaining to his left shoulder and left arm disability, to include medical records from Dr. Cherney.   

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his left shoulder and left arm disabilities that are not already associated with the claims folder, to include records from Dr. Cherney.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Request the Veteran's VA hospital records (admission and discharge hospitalization reports and written informed consent forms) associated with the surgical procedure performed on March 8, 2005, as well as VA medical records dating from January 4, 2010.  If no further treatment records exist, the claims file should be documented accordingly.

In addition, inquire as to whether any Quality Assurance Activities were conducted with respect to the Veteran's claims.  If no, note such within the claims file.  If yes, inquire as to whether any reports were generated and whether the reports may be released.  If so, obtain a copy of the record and incorporate them into the claims file.  If not, note that the records are confidential and privileged and may not be disclosed to any person or entity.  All efforts made should be recorded in the claims file.

3.  After the above requested development has been accomplished, return the Veteran's claims file to the VA examiner who examined him in 2010 and obtain an addendum opinion.  If the VA examiner is not available, schedule the Veteran for an appropriate VA joints examination.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

Thereafter, the VA examiner is requested to specifically address the following: 

(a)  Is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran currently has additional disability that was not present at the March 8, 2005, left shoulder surgery, or as the result of the failure to provide an earlier MRI?  If so, please identify all additional disabilities found.

(b)  If and only if the Veteran has additional disability, is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the March 8, 2005, left shoulder surgery, the subsequent VA treatment following this surgery, or the failure to provide an earlier MRI caused the Veteran's additional disability?

(c)  If and only if the additional disability was a result of the VA surgery or the failure to provide an earlier MRI, then is it at least as likely as not that this additional disability was reasonably foreseeable?

(d)  If and only if the additional disability was a result of the VA surgery or the failure to provide an earlier MRI, then is it at least as likely as not (i.e., whether it is 50 percent or more probable) that this additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment (i.e., VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR VA furnished the medical treatment without the Veteran's informed consent)?

In providing these opinions, the physician should consider and address the Veteran's lay statements contained in the claims file.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Ensure that all of the above requested development has been accomplished or properly addressed, to include review of the VA examination report for completeness.  If any development has not been accomplished or any inquiry has not been addressed, return the matter to the appropriate personnel or entity for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


